Citation Nr: 0841661	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of ruptured eardrums. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from May 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 


FINDINGS OF FACT

1.  Service connection for residuals of ruptured eardrums and 
for tinnitus was denied in a December 1979 rating decision; 
the veteran was notified of the decision and of his appellate 
rights, but did not perfect an appeal of the rating decision.

2.  An unappealed August 1989 rating decision denied service 
connection for residuals of a head injury, including ruptured 
eardrums and tinnitus.

3.  The evidence received since the August 1989 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of ruptured eardrums.  

4.  The evidence received since the August 1989 rating 
decision is duplicative or cumulative of evidence previously 
of record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The December 1979 and August 1989 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2008).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of 
ruptured eardrums.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA provided the veteran with the 
contemplated notice in June 2005, except for notice 
concerning the initial disability rating and effective date 
to be assigned in the event service connection was granted 
for his claimed disorders.  Although he has not been advised 
as to the latter two elements, as explained in further detail 
below, the Board is denying his applications to reopen the 
claims at issue.  Consequently, neither an initial rating nor 
an effective date will be assigned for either disorder, and 
the veteran can not possibly be prejudiced by the above 
notice error.  Compare Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007) (holding that any error in a Veterans 
Claims Assistance Act notice should be presumed prejudicial, 
and that VA has the burden of rebutting this presumption).

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran has not identified any outstanding 
evidence to obtain, or authorized VA to obtain evidence on 
his behalf.  38 U.S.C.A. § 5103A.  The Board notes that in 
his past claims, he reported treatment of the disorders at 
issue by certain physicians, but explained at that time that 
records from those sources were not available.  There is 
otherwise no indication of any outstanding evidence, and in 
any event, and as already mentioned, the veteran has not 
authorized VA to obtain any records from any source.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A December 1979 rating decision denied service connection for 
"fractured" eardrums and for tinnitus.  The veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but he did not initiate an appeal.

In an August 1989 rating decision, VA denied service 
connection for residuals of a head injury and hearing loss; 
the head injury claim before the Board included the claimed 
ruptured eardrum and tinnitus disorders.  The veteran 
disagreed with the decision and was issued a statement of the 
case in December 1989.  No further communication was received 
from the veteran or any representative until September 1993.  
Thus, no appeal was perfected with respect to the adverse 
August 1989 determination.

In light of the above, the Board finds that the December 1979 
and August 1989 rating decisions (the latter which included 
consideration of the ruptured eardrum and tinnitus claims) 
are final.  Consequently, service connection for residuals of 
ruptured eardrums and for tinnitus may be considered on the 
merits only if new and material evidence has been received 
since the time of the last final adjudication in August 1989.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2008).

The evidence on file at the time of the August 1989 rating 
decision included service treatment records which are 
entirely silent for any reference to eardrum or tinnitus 
complaints or findings, or to any precipitating head injury.  
His hearing at discharge was unimpaired per audiometric 
testing.  The DD Form 214 shows that he served as a medical 
specialist.

The evidence previously considered in August 1989 also 
included several statements from the veteran in which he 
maintained that he experienced a closed head injury in a 
service accident which resulted in punctured ear drums and 
constant ringing in the ears.  He explained that he was 
erroneously told in service that the ringing would likely 
subside.  The veteran informed VA that his ears were 
constantly draining, and that he was told both of his 
eardrums had been punctured as a result of a prior accident 
in service.

The only pertinent evidence received since the August 1989 
rating decision consists of statements by the veteran to the 
effect that he continues to experience ringing in his ears, 
as well as plugged ear drums.  Notably, however, his 
statements are duplicative or cumulative of those previously 
considered by VA at the time of the August 1989 rating 
decision.  The Board acknowledges that under some 
circumstances, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board 
moreover notes that the veteran had some medical training in 
service, although it is unclear whether he continued to work 
in the field of medicine at any point following his 
discharge.  Even assuming, however, that the veteran is 
competent to identify himself as having sequelae of ruptured 
eardrums, or tinnitus, or even to relate those conditions to 
service, he provided essentially the same account to VA at 
the time of the August 1989 rating decision.  His current 
statements simply provide no information not already 
considered by VA in August 1989, and therefore do not 
represent new evidence.
 
The veteran's representative appears to suggest that the 
veteran's DD Form 214 confirms combat service, thereby 
warranting application of 38 U.S.C.A. § 1154(b).  The Board 
points out that the notation on the DD Form 214 referred to 
by the representative, simply indicates that the veteran 
served in Vietnam.  This finding, standing alone, does not 
imply that the veteran was in combat.  Nor does the DD Form 
214 otherwise suggest participation in combat.  Indeed, the 
veteran himself has never claimed to have participated in 
combat; he described the claimed closed head injury as 
resulting from an "accident."

In any event, even assuming the veteran participated in 
combat, as already discussed, his statements are duplicative 
or cumulative of those previously considered.  The DD Form 
214 the representative believes documents combat service was 
on file at the time of the last final denial in August 1989.

In short, the additional evidence submitted by the veteran to 
reopen his claims of entitlement to service connection for 
residuals of ruptured eardrums and tinnitus is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claims.  Accordingly, the 
Board finds that new and material evidence has not been 
submitted, and the veteran's claims of entitlement to service 
connection for residuals of ruptured eardrums and tinnitus 
are not reopened.  The benefits sought on appeal are denied.  
38 C.F.R. § 3.156(a).




ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for residuals 
of ruptured eardrums, the benefit sought on appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for tinnitus, 
the benefit sought on appeal is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


